     Case 2:20-cv-03055-FMO-AGR Document 31 Filed 08/06/20 Page 1 of 2 Page ID #:114



1

2

3

4

5

6

7

8                                        UNITED STATES DISTRICT COURT
9                                   CENTRAL DISTRICT OF CALIFORNIA
10

11     MISTER BAILEY,                               )    NO. CV 20-3055 FMO (AGRx)
                                                    )
12                          Plaintiff,              )
                                                    )
13                   v.                             )    ORDER DISMISSING ACTION WITHOUT
                                                    )    PREJUDICE
14     SAMMY’S DONUTS AND ICE CREAM,                )
       INC., et al.,                                )
15                                                  )
                            Defendants.             )
16

17
              Plaintiff filed his complaint on April 1, 2020 (Dkt. 1). By order dated July 21, 2020, plaintiff
18
       was ordered to show cause, on or before July 28, 2020, why this action should not be dismissed
19
       for plaintiff’s failure to serve defendant M.G.S. Investment, LLC (“MGS”) with the summons and
20
       complaint. as required by Rule 4(m) of the Federal Rules of Civil Procedure.1 (See Dkt. 30,
21
       Court’s Order of July 21, 2020). Plaintiff was admonished that “[f]ailure to file a timely response
22
       to th[e] Order to Show Cause shall result in the action or the above defendant[s] being dismissed
23
       for lack of prosecution and for failure to comply with the orders of the court.” (Id.) (citing Fed. R.
24
       Civ. P. 41(b)). As of the date of this Order, plaintiff has not responded to the Order to Show
25
       Cause nor filed a proof of service of the summons and complaint on MGS. (See, generally, Dkt.).
26

27
          1
            On July 16, 2020, plaintiff filed a Notice of Voluntary Dismissal as to defendant Sammy’s
28     Donuts and Ice Cream, Inc., pursuant to Federal Rule of Civil Procedure 41(a)(1). (See Dkt. 16,
       Notice of Voluntary Dismissal). MGS is thus the only remaining defendant in this action.
     Case 2:20-cv-03055-FMO-AGR Document 31 Filed 08/06/20 Page 2 of 2 Page ID #:115



1               Rule 4(m) of the Federal Rules of Civil Procedure provides that a court, on its own initiative,
2      “must dismiss the action without prejudice” if service is not effected “within 90 days after the
3      complaint is filed[.]” In addition, a district court may dismiss an action for failure to prosecute or
4      to comply with court orders. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-
5      30, 82 S.Ct. 1386 (1962) (authority to dismiss for failure to prosecute necessary to avoid undue
6      delay in disposing of cases and congestion in court calendars); Ferdik v. Bonzelet, 963 F.2d 1258,
7      1260 (9th Cir.), cert. denied, 506 U.S. 915, 113 S.Ct. 321 (1992) (district court may dismiss action
8      for failure to comply with any court order). Dismissal, however, is a severe penalty and should be
9      imposed only after consideration of the relevant factors in favor of and against this extreme
10     remedy. Thompson v. Housing Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.), cert. denied,
11     479 U.S. 829, 107 S.Ct. 112 (1986). These factors include: (1) the public’s interest in expeditious
12     resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
13     defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
14     availability of less drastic sanctions. Id.; Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.
15     1986).
16              Pursuant to Rules 4(m) and 41(b) and the Court’s inherent power to achieve the orderly and
17     expeditious disposition of cases, Link, 370 U.S. at 629-30, 82 S.Ct. at 1388, and in light of the
18     factors outlined in Henderson, supra, dismissal of this action without prejudice for failure to effect
19     service within the specified time and comply with the Court’s Order to Show Cause issued on July
20     21, 2020 (Dkt. 30), is appropriate.
21              Based on the foregoing, IT IS ORDERED that judgment be entered dismissing this action,
22     without prejudice, for failure to effect service and comply with the orders of this Court.
23     Dated this 6th day of August, 2020.
24
                                                                                   /s/
25                                                                        Fernando M. Olguin
                                                                      United States District Judge
26

27

28


                                                           2
